DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The application filed on 6/2/2020 has been entered and made of record.

Terminal Disclaimer
The terminal disclaimer filed on 3/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application 16/424,704, which is now U.S Patent 10,715,734, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Application Status 
Claims 1-6 are pending.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 6/2/2020, is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.             This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a video data acquisition unit, a bird's-eye view video generator, an obstacle information acquisition unit, and a vehicle information acquisition unit in claims 1 and 3-6. 
              Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Further review paragraphs [0042-0043; Fig. 1] from the specification, the controller is a central processing unit that includes the video data acquisition unit, the obstacle information acquisition unit, a vehicle information acquisition unit, a bird's-eye view video generator, and a display controller. 
               If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed 

Examiner Amendment  
The telephone interview initiated by the Examiner with the Applicant’s Representative Gregocy Turocy (R# 36952) on 2/25/2021 is followed by an authorization for this Examiner's amendment.
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following listing of the claims shall replace all previous versions submitted.
Listing of the Claims:
1. (Current amended) A bird's-eye view video generation device comprising: 5a memory device; a controller that performs functions of multiple components including: a video data acquisition unit configured to acquire video data from a plurality of cameras configured 10to capture videos of surroundings of a vehicle; a bird's-eye view video generator configured to generate a first bird's-eye view video from a virtual viewpoint at a position above the vehicle by performing viewpoint conversion processing on the video data acquired 15by the video data acquisition unit to synthesize a viewpoint-converted video; an obstacle information acquisition unit configured to acquire information from at least one detector configured to detect at least one obstacle around 20the vehicle and to specify a position of the detected obstacle on the first bird's-eye view video; a display controller configured to display the first bird's-eye view video in a display; and a vehicle information acquisition unit configured 25to acquire a travelling direction of the vehicle, wherein, when the position of the detected obstacle that is specified by the obstacle information acquisition unit overlaps a synthesis boundary between  videos in the first bird's-eye view video, the bird's-eye view video 30generator is further configured to generate a second bird's-eye view video obtained by changing the position of the first virtual viewpoint of the bird's-eye view video to a position from which the detected obstacle does notSAJVP184USA 54 overlap the synthesis boundary in the first bird's-eye view video, and wherein, when the position of the obstacle that is specified by the obstacle information acquisition unit 5overlaps the synthesis boundary in the traveling direction of the vehicle, the bird's-eye view video generator is further configured to generate a third bird's-eye view video obtained by changing the position of the virtual viewpoint of the first bird's-eye view video to a position 10on a side of the traveling direction of the vehicle from which the detected obstacle does not overlap the synthesis boundary in the first bird's-eye view video.  
2. (Original) A bird's-eye view video generation system 15comprising: the bird's-eye view video generation device according to claim 1; and at least one of the cameras, the detector, and the display.  
3. (Current amended) A bird's-eye view video generation device comprising: 
a memory device; 
a controller that performs functions of multiple 25components including: 
a video data acquisition unit configured to acquire video data from a plurality of cameras configured to capture videos of surroundings of a vehicle; 
a bird's-eye view video generator configured to 30generate a first bird's-eye view video from a virtual viewpoint at a position above the vehicle by performing viewpoint conversion processing on the video data acquired by the video data acquisition unit to synthesize a55 viewpoint-converted video; 
an obstacle information acquisition unit configured to acquire information from at least one detector configured to detect at least one obstacle around 5the vehicle and to specify a position of the detected obstacle on the first bird's-eye view video; 
a display controller configured to display the first bird's-eye view video in a display; and a vehicle information acquisition unit configured 10to acquire a travelling direction of the vehicle, wherein, when the position of the detected obstacle that is specified by the obstacle information acquisition unit overlaps a synthesis boundary between  videos in the first bird's-eye view video, the bird's-eye view video 15generator is further configured to generate a second bird's-eye view video obtained by changing the position of the first virtual viewpoint of the bird's-eye view video to a position from which the detected obstacle does not overlap the synthesis boundary in the first bird's-eye view 20video, and wherein, when the position of the obstacle that is specified by the obstacle information acquisition unit overlaps the synthesis boundary in the traveling direction of the vehicle, the bird's-eye view video generator is 25further configured to generate a third bird's-eye view video obtained by changing the position of the virtual viewpoint of the first bird's-eye view video to a position on a side opposite to the traveling direction of the vehicle from which the obstacle does not overlap the 30synthesis boundary in the first bird's-eye view video.  
4. (Original) A bird's-eye view video generation system comprising: SAJVP184USA 56 the bird's-eye view video generation device according to claim 3; and at least one of the cameras, the detector, and the display.  
5. (Current amended) A bird's-eye view video generation device comprising: a memory device; a controller that performs functions of multiple 10components including: a video data acquisition unit configured to acquire video data from a plurality of cameras configured to capture videos of surroundings of a vehicle; a bird's-eye view video generator configured to 15generate a first bird's-eye view video from a virtual viewpoint at a position above the vehicle by performing viewpoint conversion processing on the video data acquired by the video data acquisition unit to synthesize a viewpoint-converted video; 20an obstacle information acquisition unit configured to acquire information from at least one detector configured to detect at least one obstacle around the vehicle and to specify a position of the detected obstacle on the first bird's-eye view video; 25a display controller configured to display the first bird's-eye view video in a display; and a vehicle information acquisition unit configured to acquire a travelling direction of the vehicle, 
wherein, when the position of the detected obstacle 30that is specified by the obstacle information acquisition unit overlaps a synthesis boundary between  videos in the first bird's-eye view video, the bird's-eye view video generator is further configured to generate a secondSAJVP184USA 57 bird's-eye view video obtained by changing the position of the first virtual viewpoint of the bird's-eye view video to a position from which the detected obstacle does not overlap the synthesis boundary in the first bird's-eye view 5video, and wherein, when the position of the obstacle that is specified by the obstacle information acquisition unit overlaps the synthesis boundary in the traveling direction of the vehicle, the bird's-eye view video generator is 10further configured to generate a third bird's-eye view video obtained by changing the position of the first virtual viewpoint of the bird's-eye view video to a position in a direction intersecting with the traveling direction of the vehicle from which the obstacle does not 15overlap the synthesis boundary in the first bird's-eye view video.  
6. (Original) A bird's-eye view video generation system comprising: the bird's-eye view video generation device according 20to claim 5; and at least one of the cameras, the detector, and the display.

Allowable Subject Matter
Claims 1-6 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a bird’s-eye view video generation device for generating bird’s eye view videos capturing multiple views of a surrounding of a vehicle.  The device includes a process to obtain video data from multiple cameras, and generating a first bird’s eye view video from the video data. In this method, a first bird’s eye view video is generated from a virtual viewpoint above the vehicle. The device also generates a viewpoint-converted video by synthesizing the video data. The device further detects an obstacle around the vehicle, then specify a position of the detected obstacle. Moreover, when the position of the obstacle is overlap with a synthesis boundary between videos, the method generates a second bird’s eye view video by changing the position of the virtual viewpoint of the first bird’s-eye view video to a position from which the detected obstacle does not overlap the synthesis boundary in the first bird’s-eye view video.  Furthermore, when the position of the obstacle is overlap with a synthesis boundary in the traveling direction of the vehicle, the device generates a third bird’s eye view video by changing the position of the virtual viewpoint of the first bird’s-eye view video to a position on a side of the traveling direction of the vehicle from which the detected obstacle does not overlap the synthesis boundary in the first bird's-eye view video.   A thorough prior art search was conducted in the instant application. Relevant arts are found in the Notice of References Cited. 
Prior arts were found for the claims as follows:
Watanabe et al. (US Patent 10,474,898 B2) discloses the limitations of claim 1 as follow:
A bird's-eye view video generation device (i.e. an image processing apparatus for a vehicle of the embodiment includes a viewpoint image generation portion generating a viewpoint image in which a three-dimensional virtual projection surface surrounding a periphery of a vehicle is viewed from a virtual viewpoint) [Watanabe: col. 1, line 43-47] comprising:
a memory device (i.e. RAM) [Watanabe: col. 7, line 36];
a controller (i.e. The ECU 11 includes a CPU 11a (a central processing unit)) [Watanabe: col. 7, line 35-36]  that performs functions of multiple components (i.e. The
CPU 11a may perform various calculations) [Watanabe: col. 7, line 39-40] including: 
a video data acquisition unit (i.e. imaging portion) [Watanabe: col. 7, line 50-51] configured to acquire video data ((i.e. the image data obtained at the imaging
portion 12) [Watanabe: col. 7, line 50-51]; (i.e. The viewpoint image Ib may be a video image or a moving image which is updated substantially on a real-time basis) [Watanabe: col. 5, line 2-4]) from a plurality of cameras configured to capture videos of surroundings of a vehicle (i.e. The imaging portion 12 is a digital camera including a built-in imaging element such as CCD (a charge coupled device) and/or CIS (a CMOS image sensor), for example. The imaging portion 12 may output image data, that is, video image data or moving image data, at a predetermined frame rate) [Watanabe: col. 5, line 65 – col. 6, line 3]; 
a bird's-eye view video generator (i.e. a viewpoint image generation portion 34) [Watanabe: col. 8, line 9] configured to generate a first bird's-eye view video from a virtual viewpoint (i.e. The viewpoint image lb is generated on the basis of the
captured image obtained at the imaging portion 12 shown in FIG. 1 and provided at the vehicle body 2. The viewpoint image lb is an image where a virtual projection surface on which the captured image is projected is seen from a virtual 60 viewpoint.) [Watanabe: col. 4, line 55-59] at a position above the vehicle by performing viewpoint conversion processing on the video data acquired by the video data acquisition unit (i.e. the viewpoint image lb is an image with which a virtual projection conversion and/or a viewpoint conversion have been performed. In the present embodiment, the viewpoint image lb is a bird's-eye view image in which surroundings of the vehicle body 2 are seen 65 from an obliquely upper side, for example) [Watanabe: col. 4, line 60-65] to synthesize the viewpoint-converted video; 
an obstacle information acquisition unit (i.e. The data obtaining portion 37)  [Watanabe: col. 10, line 15] configured to acquire information (i.e. The data obtaining portion 37 obtains data other than the captured image. Such date includes data inputted by the input portions 24b, 10a and/or data of detection results of sensors)  [Watanabe: col. 10, line 15-18] from at least one detector (i.e. The sensor and/or device include the non-contact measurement apparatus 13, the steering angle sensors 14, 15a, the GPS 16, the brake sensor 18a, the accelerator sensor 19, the torque sensor 20a, the shift sensor 21 and the direction indicator 22, for example) [Watanabe: col. 12, line 30-35] configured to detect at least one obstacle around the vehicle (i.e. a distance from the vehicle 1 to an object existing in the surroundings) [Watanabe: col. 12, line 28-30] and to specify a position of the detected obstacle on the first bird's-eye view video (i.e. depending on the distance from the vehicle to the obstacle existing in the periphery, the virtual projection surface Sp may be changed such that the longer the distance is, the larger the bottom surface Spg is. The virtual projection surface Sp0 is an example of the virtual projection surface at which a portion corresponding to a vicinity of the vehicle 1 rises steeply. The virtual projection surface Sp2 is an example of the virtual projection surface at which a portion corresponding to a distant part from the vehicle 1 rises steeply. The variably-setting portion 39 may change the virtual projection surface Sp depending on not only the speed V of the vehicle 1 but also parameters based on various circumstances. The parameters include a travelling direction of the vehicle 1, an inclination of the vehicle 1, a position of the vehicle 1, a distance from the vehicle 1 to an object existing in the surroundings, a detection result of a sensor and/or a device, a signal and/or data, for example. The sensor and/or device include the non-contact measurement apparatus 13, the steering angle sensors 14, 15a, the GPS 16, the brake sensor 18a, the accelerator sensor 19, the torque sensor 20a, the shift sensor 21 and the direction indicator 22, for example) [Watanabe: col. 12, line 13-35];  
a display controller ((i.e. The ECU 11) [Watanabe: col. 4, line 28]; (i.e. a monitor apparatus) [Watanabe: col. 7, line 13]; (i.e. The ECU 11 is an example of an image processing apparatus or a display control portion) [Watanabe: col. 4, line 30-31]) configured to display the first bird’s-eye view video in a display ((i.e. The ECU 11 controls a display portion 24a such that the output image is displayed) [Watanabe: col. 4, line 28-29]; (i.e. A user can visually recognize an image displayed on a display screen of the display portion 24a) [Watanabe: col. 7, line 19-21]; (i.e. the viewpoint image lb is a bird's-eye view image in which surroundings of the vehicle body 2 are seen) [Watanabe: col. 5, line 63-64]); and 
a vehicle information acquisition unit (i.e. The GPS) [Watanabe: col. 6, line 43] configured 25to acquire a travelling direction of the vehicle ((i.e. The GPS 16 (the global positioning system) may acquire the current position on the basis of radio waves received from satellite) [Watanabe: col. 6, line 43-45]; (i.e. The parameters include a travelling direction of the vehicle) [Watanabe: col. 12, line 26-27]), wherein, when the position of the detected obstacle that is specified by the obstacle information acquisition unit (i.e. The ECU 11 may measure presence or absence of an obstacle positioned 30 in a periphery of the vehicle 1, and/or a distance to the obstacle, on the basis of a detection result of the non-contact measurement apparatus 13) [Watanabe: col. 6, line 28-32] overlaps a synthesis boundary between videos in the first bird’s-eye view video, the bird's-eye view video generator (i.e. a viewpoint image generation portion 34) [Watanabe: col. 8, line 9] is further configured to generate a second bird's-eye view video (i.e. The viewpoint image lb is generated on the basis of the captured image obtained at the imaging portion 12 shown in FIG. 1 and provided at the vehicle body 2. The viewpoint image lb is an image where a virtual projection surface on which the captured image is projected is seen from a virtual 60 viewpoint.) [Watanabe: col. 4, line 55-59] obtained by changing the position of the virtual viewpoint of the first bird’s-eye view video (i.e. a variably-setting portion configured to change the virtual projection surface) [Watanabe: col. 2, line 22-23] to a position from which the detected obstacle does not overlap the synthesis boundary in the first bird’s-eye view video, and 
wherein, when the position of the obstacle (i.e. an obstacle positioned in a periphery of the vehicle 1) [Watanabe: col. 6, line 29-30] that is specified by the obstacle information acquisition unit (i.e. The ECU 11 may measure presence or absence of an obstacle positioned 30 in a periphery of the vehicle 1, and/or a distance to the obstacle, on the basis of a detection result of the non-contact measurement apparatus 13) [Watanabe: col. 6, line 28-32] 5overlaps the synthesis boundary in the traveling direction of the vehicle (i.e. The parameters include a travelling direction of the vehicle) [Watanabe: col. 12, line 26-27], the bird's-eye view video generator (i.e. a viewpoint image generation portion 34) [Watanabe: col. 8, line 9]  is further configured to generate a third bird's-eye view video (i.e. The viewpoint image lb is generated on the basis of the captured image obtained at the imaging portion 12 shown in FIG. 1 and provided at the vehicle body 2. The viewpoint image lb is an image where a virtual projection surface on which the captured image is projected is seen from a virtual 60 viewpoint.) [Watanabe: col. 4, line 55-59] obtained by changing the position of the virtual viewpoint ((i.e. the change which is made to an image of an object by the projection conversion and/or the viewpoint conversion, changes on a side of the bottom surface Spg and a side of the side surface Sps with respect to the portion P0 serving as the boundary) [Watanabe: col. 9, line 38-43]; (i.e. a variably-setting portion configured to change the virtual projection surface) [Watanabe: col. 2, line 22-23]) of the first bird's-eye view video (i.e. The viewpoint image lb may be a video image or a moving image which is updated substantially on a real-time basis) [Watanabe: col. 5, line 2-4] to a position 10on a side of the traveling direction of the vehicle (i.e. The variably-setting portion 39 may change the virtual projection surface Sp. FIG. 9 is an exemplary and schematic side view illustrating the vehicle 1, and the virtual projection surface Sp (Spl) of the image display system 10, the virtual projection surface Sp (Spl) which is different from FIG. 7. FIG. 10 is an exemplary and schematic side view illustrating the vehicle 1, and the virtual projection surface Sp (Sp2) of the image display system 10, the virtual projection surface Sp (Sp2) which is different from FIGS. 7 and 8.) [Watanabe: col. 1, line 4-12; Figs. 7-10] from which the detected obstacle does not overlap the synthesis boundary in the first bird's-eye view video.  

Yamamoto (US Patent 8,581,984 B2) discloses some deficient limitations of claim 1 as follow:
(i.e. transmits resultant digital video signals of the several cameras to the ECU) [Yamamoto: col. 2, line 3-5] 
(i.e. display a bird's-eye view image which illustrates an omnidirectional circumference state outside of the vehicle viewed from a viewpoint above the vehicle) [Yamamoto: col. 1, line 33-36]  (i.e. several images originating from the cameras having the cables with much mutually different lengths are combined to thereby generate or synthesize a single composite image) [Yamamoto: col. 1, line 54-57]; 


 overlaps a synthesis boundary between videos in the first bird’s-eye view video,  the detected obstacle does not overlap the synthesis boundary in the first bird’s-eye view video, he detected obstacle does notSAJVP184USA 54 overlap the synthesis boundary in the first bird's-eye view video, 5overlaps the synthesis boundary the detected obstacle does not overlap the synthesis boundary in the first bird's-eye view video.  

Ishimoto et al. (US Patent 9,776,566 B2) discloses additional limitations of claim 1 as follow:
(i.e. when the bird's eye view image is created, the extracted images sufficiently overlap at the boundary line as shown in FIG. 11(c), and the synthesized image is displayed) [Ishimoto: col. 10, line 59-62],  the detected obstacle does not overlap the synthesis boundary in the first bird’s-eye view video, he detected obstacle does notSAJVP184USA 54 overlap the synthesis boundary in the first bird's-eye view video, (i.e. when the bird's eye view image is created, the extracted images sufficiently overlap at the boundary line as shown in FIG. 11(c), and the synthesized image is displayed) [Ishimoto: col. 10, line 59-62] the detected obstacle does not overlap the synthesis boundary in the first bird's-eye view video.  

Sakai (Japanese Patent Application Publication JP2007104373 A) discloses the limitations of claim 1 as follow:
((i.e. the object does not overlap the boundary of the image to be synthesized when it is determined that the display position of the object overlaps the boundary) [Sakai: para. 0008]; (i.e. the object does not overlap the boundary of the image to be synthesized when the object is detected) [Sakai: para. 0014]), ((i.e. the object does not overlap the boundary of the image to be synthesized when it is determined that the display position of the object overlaps the boundary) [Sakai: para. 0008]; (i.e. the object does not overlap the boundary of the image to be synthesized when the object is detected) [Sakai: para. 0014]), ((i.e. the object does not overlap the boundary of the image to be synthesized when it is determined that the display position of the object overlaps the boundary) [Sakai: para. 0008]; (i.e. the object does not overlap the boundary of the image to be synthesized when the object is detected) [Sakai: para. 0014]).

Prior arts were applied for claims.  However, there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./Philip P. Dang/Primary Examiner, Art Unit 2488